DETAILED ACTION
This office action is responsive to amendment filed on December 14th, 2021.
Claims 1~4, 6~18, and 20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The application is allowed based on Applicant’s amendment/remarks made on 12/14/21.
The prior art of record does not teach nor suggest, “a system, method, and CRM comprising: a plurality of compute nodes, wherein each compute node of the plurality of compute node comprises: a network interface having a first media access control (MAC) address; and a management controller having a second MAC address; a plurality of switches, coupled to the plurality of compute nodes, wherein each switch of the plurality of switches comprises including one or more ports; and a head node, communicatively coupled to the plurality of switches, wherein the head node comprises one or more processors to: discover a first compute node of the plurality of compute nodes, including facilitating installation of a boot file at the first compute node; initiate a boot operation at the first compute node using the boot file; harvest switch port locations from the plurality of switches; determine one or more switch port locations associated with the first MAC address of the first compute node; generate a list of the plurality of switches; associate a plurality of MAC addresses of the plurality of compute nodes with the switch ports; and compare information retrieved from an Address Resolution Protocol (ARP) table with the list to determine an internet protocol (IP) address associated with another compute node of the plurality of compute nodes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457